
	

115 S2989 IS: Conservation for Very Erodible Row Cropland Act of 2018
U.S. Senate
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2989
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2018
			Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to encourage soil health, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Conservation for Very Erodible Row Cropland Act of 2018 or the COVER Act.
 2.Soil health initiativeSection 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended by adding at the end the following:
			
				(j)Soil health initiative
 (1)Definition of cover cropIn this subsection, the term cover crop means a grass, legume, or forb that is planted for seasonal vegetative cover. (2)Soil health initiative (A)In generalThe Secretary shall provide payments under the program for practices that—
 (i)improve soil health; (ii)enhance the ability of a farmer to absorb and recover from shocks and stresses to production;
 (iii)increase the storage of carbon on agricultural land; and (iv)achieve other conservation outcomes, as determined by the Secretary.
 (B)DiversityThe Secretary shall ensure that producers receiving payments for practices described in clauses (i) through (iv) of subparagraph (A) are located in areas that reflect diverse conditions with respect to region, water quantity, and agricultural practice.
						(3)Soil health practices
 (A)In generalPractices that improve soil health under paragraph (2)(A)(i) shall— (i)reflect regional soil and climate conditions; and
 (ii)include— (I)any practice that improves soil health, as determined by the Secretary; and
 (II)not fewer than two of the practices described in subparagraph (B). (B)Practices describedThe practices referred to in subparagraph (A)(ii)(II) are the following:
 (i)The planting of a regionally appropriate cover crop. (ii)No-till or reduced-till agriculture.
 (iii)Resource-conserving crop rotation. (iv)The use of organic soil amendments, including compost, biochar, and digestate.
 (v)The integration of livestock grazing. . 3.Cover crop pilot programSection 1240H of the Food Security Act of 1985 (16 U.S.C. 3839aa–8) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following:
				
					(c)Cover crop pilot program
 (1)In generalThe Secretary shall establish a pilot program to provide payments under this subsection to producers to encourage—
 (A)the measurement of outcomes relating to the planting of a regionally appropriate cover crop; and (B)opportunities to increase farm income.
 (2)Third-party partnersIn carrying out the pilot program under paragraph (1), the Secretary shall give priority to producers that partner with—
 (A)academic entities to study the impact of soil carbon sequestration on soil health and farm productivity;
 (B)carbon offset protocol developers to develop quantification methodologies for carbon offset protocols;
 (C)livestock producers to integrate grazing where regionally appropriate; or (D)food manufacturers—
 (i)to enter into supply agreements for food produced under the pilot program; and (ii)to develop marketing products relating to the soil health benefits of that food.
 (3)DiversityThe Secretary shall ensure that producers receiving payments under paragraph (1)— (A)are located in areas that reflect diverse conditions with respect to region, water quantity, and agricultural practice; and
 (B)plant regionally appropriate cover crops that enhance nutrient cycling and the capacity of soil to hold water.
 (4)FundingOf the funds made available to carry out this chapter, the Secretary shall use to carry out this subsection $20,000,000 for each of fiscal years 2019 through 2023..
			
